Citation Nr: 0033902	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  00-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant performed active service in the U.S. Army for 
one month and 12 days from August 18 to September 29, 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Denver Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


REMAND

In his substantive appeal (VA Form 9, dated in December 
1999), the appellant indicated that he wanted to appear at a 
personal hearing to be held at the RO before a Member of the 
Board.  

By letter dated in January 2000, the RO informed the 
appellant that he was on a list of persons wishing to appear 
before a Member of the Board.  He did not respond to a 
request by the RO in this same letter to clarify his wishes 
concerning his hearing request, nor did he respond to a 
similar letter from the Board dated in September 2000.  Since 
the appellant has not withdrawn his request for a local 
hearing before a Member of this Board, a remand is required 
in this appeal.  

Accordingly, this appeal is remanded to the RO for the 
following further action:  


The RO should schedule the appellant for 
a hearing before a traveling Member of 
the Board as soon as possible, providing 
the appellant with the appropriate 30-day 
written notice of the scheduled time and 
place of the hearing.  See 38 C.F.R. 
§ 19.76 (2000).  

Whether or not the hearing is held, the case should be 
returned to the Board for further appellate consideration in 
accordance with proper appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



